Per Curiam.
The Supreme Court (in Colonial Stores, Inc. v. Undercofler, 223 Ga. 105 (153 SE2d 549)) having reversed our judgment in Undercofler v. Colonial Stores, Inc., 114 Ga. App. 466 (151 SE2d 794), the judgment is hereby vacated, *333and in accordance with the judgment and opinion of the Supreme Court the judgment of the trial court is

Bell, P. J., Jordan and Eberhardt, JJ., concur.

Decided March 2, 1967.
Arthur K. Bolton, Attorney General, William L. Harper, Louis F. McDonald, Assistant Attorneys General, for appellant.
Kilpatrick, Cody, Rogers, McClatchey & Regenstein, George B. Haley, Jr., G. Kimbrough Taylor, Jr., for appellee.

Affirmed.